Citation Nr: 1642544	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran's left knee condition is related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2014); 38 C.F.R. §§ 3.303, 3.309, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), such as arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran seeks service connection for a left knee condition, which he claims began in service.  October 1970 service treatment records show that the Veteran injured his left leg while playing football.  He was diagnosed with hematoma thigh, and advised to apply heat as often as possible.  Subsequent service treatment records are silent for complaints, diagnosis or treatment of a left knee condition.  The Veteran's November 1971 separation examination reveals no abnormalities in the lower extremities.  Instead, the service treatment records show treatment for a right knee condition.  In June and August 1971, the Veteran reported twisting his right knee while running.  The diagnosis was possible torn his right medial meniscus.  

Post-service treatment records show that the Veteran underwent a left knee aspiration in December 2009.  In February 2010, the Veteran underwent a left knee arthroscopic medial and lateral partial meniscectomy.  The preoperative diagnosis was painful left knee, degenerative joint disease, and giving way with possible loose body.  

The Veteran was afforded a VA examination in December 2010, where he was diagnosed with degenerative joint disease of the left knee, strain post medial and lateral meniscectomy.  The VA examiner opined that the Veteran's left knee condition is less likely as not caused by or a result of the left leg injury sustained in service.  The examiner noted that Veteran's service treatment records show no left knee complaints after the in-service left thigh injury. After discharge, the Veteran complained of left knee pain, however he denied sustaining any left knee injuries.  Furthermore, the examiner noted that the Veteran's left knee problems are due to aging and degenerative arthritis. 

Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's left knee condition.  Although the Veteran injured his left leg in service, there is no evidence that his current condition is related to the in-service injury.  Subsequent service treatment records are silent for any complaints of left knee pain.  In fact, at separation, there was no evidence of abnormalities in the lower extremities.  Furthermore, the VA examiner concluded that the Veteran's current left knee problems are due to aging and degenerative arthritis. 

The Board has considered the Veteran's lay statements.  The Veteran contends that due to administrative error, it was recorded that his right knee was injured in service, when it was actually his left knee.  However, after reviewing the service treatment records, the Board disagrees.  Between May and September 1971, the Veteran was seen on multiple occasions for right knee problems.  Therefore, the Board finds that it is unlikely that there was an administrative error in the Veteran's service treatment records, especially in light of the numerous complaints and treatment of the right knee.  With regard to the Veteran's statement's concerning etiology, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis.  There is no evidence suggesting that the Veteran's left knee condition manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is also not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the Veteran's left knee condition manifested in service, or that the Veteran had left knee problems during service or a continuity of symptoms after service.

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for a left knee condition is denied. See 38 U.S.C.A §5107 .


ORDER

Entitlement to service connection for a left knee condition is denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


